Title: To John Adams from Mr. Ross, 23 February 1798
From: Ross, Mr.
To: Adams, John



23. Feby. 1798

Mr. Ross presents his most Respectful compliments to the Secretary of State and begs leave to recall to his recollection the name and character of Colo. John Steel of Richmond in Virginia, who lost his place in the council of that state on account of his Federalism, and who is every way well qualified for an Indian Commission—Mr. Ross can also assure the Secretary that Colo. Steel will accept the appointment if it Should be offered & can set out immediately.—By this note however Mr. Ross does not mean to insinuate any opinion against the propriety of trusting the Tennessee business to Colo. Butler alone, or to any other Sole Commissioner—
